PER CURIAM.
Because it is clear on this record that the order striking the defendant Garlock, Inc.’s pleadings was entered below at a time when the instant case was not set for trial and thus the plaintiffs’ case was not prejudiced by the late-filed answers to interrogatories, we conclude that the trial court committed reversible error in entering such order based on the controlling authority of Garlock, Inc. v. Harriman, 665 So.2d 1116 (Fla. 3d DCA 1996). We, accordingly, reverse the final judgment under review and remand the cause to the trial court with directions to reinstate the defendant’s pleadings and to conduct a new trial.
Reversed and remanded.